Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicants amendment to the claims and specification filed on November 29, 2021 has been entered. The amendment to claims 25 and 37 and the specification filed on November 29, 2021 is acknowledged has been considered and does require a new rejection or objection. 

Claims 1-13, 15, 17-18, 21-22, 24-26, 29-31, 33 and 37 are allowed as filed in the amendment filed November 29, 2021.


Reasons for Allowance
The closest prior art made of record is Alanine (WO2017072062 A1, cited previously).  Alanine discloses 4-[(llS,14S,17S)-14-(4-Amino-butyl)-11-(3-amino-propyl)-25-chloro-17-(lH-indol-3- ylmethyl)-16-methyl-12,15,18-trioxo-2-thia-4,10,13,16,19-pentaaza- tricyclo[19.4.0.0*3,8;*]pentacosa-l(21),3,5,7,22,24-hexaen-22-yl]-benzenesulfonamide.  The structure above meets the limitations of Formula I wherein X is CH (L2 is bond and R11 is H), R1 is H, R2 is CH3 (C1 alkyl), R4 is H, R6 is H, R9 is H, R3 is a (CH2)4NH2 (R20 and R21 are H), R5 is (CH2)3NH2 (R20 and R21 are H), R7 is a Halogen (Cl), R8 is a hydrogen, R10 is sulfonamide group.  The structure does not fall within the scope of instant claim and in particular, R10 does not fall within Formula I.  There is no teaching, suggestion or motivation to modify the macrocyclic peptides of Alanine to result in the compounds found in instant claim 1.  Neither Alanine or any other prior art teaches formula I including the bioisosteres as defined in instant claim 1 and the compounds of claims 26 and 29-30.
Conclusion
Claims 1-13, 15, 17-18, 21-22, 24-26, 29-31, 33 and 37 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654